Citation Nr: 0738651	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-41 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chloracne.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from May 1971 to May 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board denied the claim on appeal in a July 2006 decision.  
The veteran appealed to the United States Court of Appeals 
for Veteran's Claims (Court).  In August 2007, the Court 
granted the parties' joint motion to remand the claim to 
address whether a VA examination was warranted under McLendon 
v. Nicholson, 20 Vet. App. 79, 81 (2006), which had been 
decided days before the Board's July 2006 decision was 
issued.  

Post-service records indicate a diagnosis of sebaceous cysts 
in January 2003 and a diagnosis of chloracne in October 2003.  
See January and October 2003 VA treatment records.  The 
veteran contends that his chloracne results from his service 
in Vietnam and herbicide exposure and that it began after 
returning from Vietnam.  See October 2003 VA treatment note.  

A veteran who, during active service, served in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 U.S.C. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii); 3.309(e) (2007).  Service personnel records 
indicate that the veteran served in Vietnam from December 14, 
1971, to January 11, 1972; consequently, presumptive exposure 
to herbicides is acknowledged.  

VA regulations provide for a presumption of service 
connection for chloracne, or other acneform disease 
consistent with chloracne, if it became manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide.  See 38 C.F.R. 
§ 3.307(a)(6)(ii) (2007).  Additionally, even if the 
competent evidence does not indicate that chloracne was 
manifest within a year of last exposure to an herbicide, the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act permits a claimant to establish service 
connection for chloracne by presenting competent evidence 
suggesting that the disability was caused by in-service Agent 
Orange exposure.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994). 

In this case, based on the veteran's exposure to Agent 
Orange, his current diagnosis of chloracne, and his history 
of skin problems since service in Vietnam, a VA examination 
and opinion is needed to determine if the veteran's skin 
disorder is causally related to service in Vietnam.  See 38 
U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any currently diagnosed 
skin disorder.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination.  The 
examiner should provide an opinion as to:
a.  whether the veteran's skin 
problems include a diagnosis of 
chloracne; and
b.  whether any currently diagnosed 
skin disorder is at least as likely 
as not (a 50 percent or greater 
degree of probability) etiologically 
related to service, specifically 
service in Vietnam and/or 
herbicide/environmental exposures.  
A complete rationale for all opinions 
expressed should be provided.  

2.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

